People v Burks (2016 NY Slip Op 07203)





People v Burks


2016 NY Slip Op 07203


Decided on November 2, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
SHERI S. ROMAN
COLLEEN D. DUFFY
BETSY BARROS, JJ.


2015-07816

[*1]The People of the State of New York, respondent,
vShatika M. Burks, appellant. (S.C.I. No. 22/15)


Arza Feldman, Uniondale, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J.), rendered July 14, 2015, convicting her of assault in the second degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the record reveals that she was not adjudicated a second felony offender (see  Penal Law § 70.06[1]). Furthermore, there is no indication in the record that the sentence actually imposed, which was the sentence negotiated in the plea agreement, was based on any belief that the defendant was a second felony offender.
BALKIN, J.P., CHAMBERS, ROMAN, DUFFY and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court